Citation Nr: 0727572	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left toe 
injury.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for residuals of a left toe injury.

The veteran requested a personal hearing before a Member of 
the Board at the RO in his December 2004 substantive appeal.  
The veteran failed to report for his scheduled hearing in 
August 2006.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board in a separate decision rendered concurrently with 
this one vacated a September 29, 2006 Board decision that 
denied service connection for residuals of a left great toe 
injury, on the basis that the veteran had submitted 
additional evidence not associated with the record at the 
time of the Board's decision.

An appellant and his representative, if any, will be granted 
a period of 90 days following the mailing of the notice to 
them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit additional evidence.  38 C.F.R. 
§ 20.1304(a) (2006).  Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section must be referred to the 
agency of original jurisdiction for review, unless this 
procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Such a waiver must be in 
writing or, if a hearing on appeal is conducted, the waiver 
must be formally and clearly entered on the record orally at 
the time of the hearing.  Evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.  38 C.F.R. § 20.1304(c) (2006).

In the veteran's case, the Statement of the Case was issued 
in December 9, 2004.  The RO certified the record to the 
Board and notified the veteran on August 15, 2005.  The Board 
received a statement from the veteran on August 22, 2006.  In 
it, the veteran had included VA podiatry treatment records 
dated June 2006 and a treatment note from K. Zinser at the 
Temple University School of Medicine, which had not 
previously been of record.  Therefore, this evidence was not 
of record at the time of the issuance of the SOC.  There was 
no subsequent readjudication.  The additional evidence was 
not accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.  The Board sent the veteran 
a July 27, 2007 letter asking him to state whether he wished 
to waive RO consideration or have the Board proceed on the 
claim.  The veteran wanted remand to the agency of original 
jurisdiction for initial consideration of the evidence.  For 
that reason, the case must be remanded to the AMC for initial 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(a), (c) (2006).

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the claims on 
the merits. If the benefits sought are not 
granted, the veteran should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

